‘MILWAUKEE POLICE DEPARTMENT
MEMORANDUM

DATE: January 22, 2015
TO: Lieutenant Johnny SCRIGNUOLI, Acting Captain Of Police

FROM: Shannon LEWANDOWSKI, Detective of Police

This report was prepared by Detective Shannon LEWANDOWSKI, assigned to the
Criminal Investigative Division, Central Investigations, Late Power Shift.

On Monday, January 19, 2015, at approximately 2:30 A.M., | was involved in a squad
accident while on-duty. This incident occurred at the intersection of West North Avenue
and North 35th Street. | sustained injuries that will not allow me to perform my duties at
work at this time. | am, therefore, requesting to be carried as being injured on-duty until
| am able to return to work. | have been provided a tentative return-to-work date of 4
weeks from today. | may need to be referred out to a specialist if my injuries have not
improved by this time.

| have attached a Physician's Report On Duty-Related Injuries.
Ka pe tf "i Sub itfed,

Aoendrnl 0 atte

EXHIBIT

tabbies*
=

i

i

i

i

§

i
a"
oOo
~J
oo

Case 2:16-cv-01089-WED Filed 06/21/19 Page 1o0f1 Document 86-11
